Title: To James Madison from the Inhabitants of New Haven, 11 March 1811
From: New Haven Inhabitants
To: Madison, James


New Haven March 11 1811
The petition of the Inhabitants of the Town of New Haven in Connecticut, in legal Town meeting convened. Respectfully sheweth
That your petitioners are in general, either directly engaged in mercantile pursuits, or in the occupations connected with them; in those pursuits, they have embarked their fortunes, and from them, they have not only derived a subsistence for themselves, and their families, but have furnished employment, for great numbers of persons; to the mechanic, they have opened a market, for the productions of his labour and skill; to the Farmer for the products of his fields; and at the same time, they have essentially aided the public revenue, by duties paid on their importations.
The foreign commerce, in which your petitioners are engaged, is principally with the British West India islands. In conformity to the Laws of their Country, by which that trade was sanctioned, and without any suspicion, that it would suddenly be prohibited, they shipped, during the last summer and autumn, as they have always been accustomed to do, numerous Cargoes, which have been sold on credit in the Islands, on an engagement to receive payment in produce, when the Crops come in, which they usually do in the months of March & April. The property thus received, they have been, in consequence of the Non-importation Law, prevented from bringing home; and your petitioners have now, from this and other causes, a large amount of property, in the British West India Islands: which must remain there greatly to their loss and disadvantage, untill that Law is repealed; in the mean time their Vessels will be useless to them, their seamen unemployed, and a Commerce once profitable & flourishing abandoned.
Your petitioners while engaged in a lawful commerce, have thus suddenly, without time being allowed them to escape, been overtaken by these Calamities. Under such circumstances of suffering, they very naturally enquire, from whence they proceeded, and whether they were inflicted by a Constitutional authority. In making this enquiry they cannot forget, that one important grievance, Complained of in the declaration of Independance, was, “Cutting off our trade” and that to, “establish Commerce,” was one of the great objects, proposed in that memorable instrument; nor can they bring themselves to beleive that in the National Compact, by the power “to regulate Commerce” the States intended to grant a power to destroy it.
Your petitioners, are far from imputing to the general Legislature, any but the most correct motives, in passing the non-importation Law: but the consequences of that law, are peculiarly destructive to their Interests: it places them in a state of uncommon embarrassment; it ruins their property; it dries up the sources of their prosperity; and they perceive no relief except from its repeal.
If the operations of the Non-Importation Law, thus severe and oppressive, not only to your petitioners, but to all persons Concerned in Foreign Commerce; does not present one of those “extraordinary occasions” which authorize the President to convene Congress, your petitioners respectfully suggest that such “occasion” may be found in the change which has taken place in our Foreign relations. The presidents proclamation, and the Law in question, was founded on an engagement of the French Government, to revoke the Berlin & Milan Decrees. Those Decrees it now appears have in fact not been revoked—that Power has not ceased to violate our neutral rights, she sequesters our property in her ports; she burns & sinks our Vessels on the Ocean; and what is still more difficult to comprehend, after such acts, the authors of those injuries and insults receive by Law, a hospitable reception in our harbours.
Your petitioners therefore, respectfully, solicit the President of the United States, to convene Congress as speedily as his powers will constitutionally allow: in order to enable them, to take the subject of this petition into consideration and of granting to your petitioners such relief as the nature of the case requires. And your petitioners as in duty bound will ever pray
Sign’d by order and in behalf of the Town of New Haven
James Hillhouse
William W Woolsey
Elias Shipman
Noah Webster Jr:
Isaac Mills
Wm. Leffingwell
Henry Daggett Junr.
